I concur in the judgment. Section 9 of article XX of the Constitution, on which this appeal rests, reads as follows: "No perpetuities shall be *Page 14 
allowed except for eleemosynary purposes." The will provides that the residue of the estate shall be equally divided between the two lodges, and that "said lodges shall place said fund in a special funds to be known as the Gary Wirt fund, and only the income of said funds shall be used for current expenses".
There is not to be found, in these terms of the will, any attempted creation of a perpetuity. The title of the legatees vests immediately. "The rule against perpetuities, engrafted upon our system by the Constitution, relates only to future interests in property, the vesting of which is to be postponed beyond the allotted time." (Estate of McCray, 204 Cal. 399, 406 [268 P. 647, 650].) For the foregoing reasons, and entirely apart from the charitable or other characteristics of the respondent legatees, I think that the appeal is without merit.